Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is effective as
of October 31, 2012 (the “Effective Date”), by and between Wynn Resorts, Limited
(“Employer”) and Marc D. Schorr (“Employee”). Capitalized terms that are not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).

RECITALS

WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, dated as of March 4, 2008 (the “Agreement”), as amended; and

WHEREAS, Employer is willing and Employee desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:

 

1. Amendments.

 

  a. Section 6 of the Agreement is hereby amended as of the Effective Date to
read as follows:

“6. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall commence as of the Effective Date of this
Agreement and shall terminate as of December 31, 2016 at which time the terms of
this Agreement shall expire and shall not apply to any continued employment of
Employee by Employer, except for those obligations under Paragraphs 10 and 11.
Following the Term, unless the parties enter into a new written contract of
employment, (a) any continued employment of Employee shall be at-will, (b) any
or all of the other terms and conditions of Employee’s employment may be changed
by Employer at its discretion, with or without notice, and (c) the employment
relationship may be terminated at any time by either party, with or without
cause or notice.”

 

  b. Section 8(a) of the Agreement is hereby amended as of the Effective Date to
read as follows:

“8(a) BASE SALARY. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of Two Million One Hundred Thousand Dollars ($2,100,000) per annum,
payable in such weekly, bi-weekly or semi-monthly installments as shall be
convenient to Employer (the “Base Salary”). Employee’s Base Salary shall be
exclusive of and in addition to any other benefits which Employer, in its sole
discretion, may make available to Employee, including, but not limited to, those
benefits described in Subparagraphs 8(b) through (f) of this Agreement.
Employee’s Base Salary shall be subject to merit review by Employer’s Board of
Directors from time to time and may be increased, but not decreased, as a result
of any such review.



--------------------------------------------------------------------------------

2. Other Provisions of Agreement. The parties acknowledge that the Agreement is
being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
effective as of the date first written above .

 

WYNN RESORTS, LIMITED

   EMPLOYEE By:   

 /s/ Stephen A. Wynn

  

/s/ Marc D. Schorr

   Stephen A. Wynn    Marc D. Schorr    Chief Executive Officer    Execution
Date: 2/27/2013   